White, J.
*1004On this appeal, plaintiff in this automobile negligence action is seeking to have the jury’s verdict awarding her $20,000 for past pain and suffering and $10,000 for future pain and suffering set aside on the ground of inadequacy.
A verdict may be successfully challenged as against the weight of the evidence only when " ' "the evidence so preponderated] in favor of the [plaintiff] that [the verdict] could not have been reached on any fair interpretation of the evidence” ’ ” (Lolik v Big V Supermarkets, 86 NY2d 744, 746, quoting Moffatt v Moffatt, 86 AD2d 864, affd 62 NY2d 875). Moreover, when there is a sharp factual dispute regarding the extent of injuries, we are reluctant to substitute our judgment for that of the jury’s absent a showing that its assessment of damages lacks a factual basis or is palpably wrong (see, Nelson v Town of Glenville, 220 AD2d 955, 957, lv denied 87 NY2d 807).
Here, plaintiff claims that she underwent an operative procedure known as a bilateral condylotomy to correct a temporomandibular joint condition she developed as the result of her automobile accident. Defendants’ evidence showed that an MRI of plaintiff’s temporomandibular joint revealed no evidence of internal derangement and that she had a congenital class three malocclusion. Defendants’ medical expert opined that plaintiff suffered from a myofacial pain dysfunction syndrome rather than a temporomandibular joint syndrome and that the operative procedure she underwent was also for the purpose of correcting her malocclusion. He further pointed out that she could have undergone a less invasive arthroscopic procedure which would have corrected her temporomandibular joint condition but left her malocclusion intact. As for plaintiffs prognosis, defendants’ expert believes that she will have occasional residual problems that will cause her a little pain sometimes and some clicking, but will not prevent her from functioning. In our view, defendants’ evidence provides an adequate foundation for the jury’s verdict on damages which we find does not deviate materially from what would be reasonable compensation (see, CPLR 5501 [c]). Accordingly, we affirm.
Mercure, J. P., Casey, Peters and Spain, JJ., concur. Ordered that the judgment is affirmed, with costs.